The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                      DETAILED ACTION    
  
 Claims 40-42, 44-49, 51-55, 57-62 are allowed. 
 	Claims 1-39, 43, 50 and 56 have been canceled. 
 	This action/allowance is in response to Applicant's claim amendments and remarks filed on 04/23/2021.

     				 REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
For claim 40, prior art Nuggehalli (2016/0234726) para [0042] UE obtains a LTE-WLAN aggregation (LWA) dedicated radio bearer (DRB) configuration in a wireless network.
YI (US 2016/0302077) para [0076]-[0083] support radio level LTE-WLAN integration, to identify PDCP/RLC entity, an L2 identification entity is used between RLC and WLAN MAC. This L2 identification entity is called as "LWAAP (LTE-WLAN Aggregation Adaptation Protocol)" entity.

Other references on record discloses individual features which are recited in the claimed invention. However, the combined teachings of the prior art references do not teach or reasonably suggest the limitation “headers of LWIPEP PDUs that include a 

Therefore, claim 40 is allowable over the prior art of record. The same reasoning applies to claims 40 and 54 mutatis mutandis. Accordingly, claims 41-42, 44-47, 49, 51-53, 55, 57-62 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA S CHOWDHURY whose telephone number is (571)272-2547.  The examiner can normally be reached on M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/FAHMIDA S CHOWDHURY/Examiner, Art Unit 2471